OPINION
{¶ 1} Michael Eugene Byrd was found guilty by a jury in the Montgomery County Court of Common Pleas of possession of crack cocaine in an amount greater than one gram but not exceeding five grams, possession of criminal tools, and tampering with evidence. He was sentenced to one one-year term of imprisonment and two three-year terms, to be served concurrently. Byrd filed a notice of appeal, and counsel was appointed to handle his appeal. On September 25, 2002, appointed appellate counsel filed a brief pursuant to Anders v. California (1967), 386 U.S. 738,87 S.Ct. 1396, wherein counsel represented to the court that, upon review of the record, he could find no arguably meritorious issues for appellate review. On September 30, 2002, this court informed Byrd by decision and entry of the fact that his attorney had filed an Anders brief and accorded him sixty days within which to file a pro se brief assigning errors for review. Byrd did not file a brief with this court.
 {¶ 2} Pursuant to our responsibilities under Anders, we have thoroughly reviewed the record in this case and agree with the assessment of appointed counsel that there are no arguably meritorious issues for appellate review with respect to the jury's verdict. We do note one error, however, in the sentencing proceedings. At the sentencing hearing, the trial court sentenced Byrd to one year of imprisonment for possession of criminal tools, which is one of the basic prison terms for a fifth degree felony prescribed at R.C. 2929.14(A)(5). In its termination entry, on the other hand, the trial court imposed a sentence of three years for this offense. This sentence was not authorized by law and appears to have resulted from a misstatement by the judge at the sentencing hearing that he later corrected. As such, the termination entry will be amended to reflect a one-year sentence for possession of criminal tools. In all other respects, the trial court's judgment will be affirmed.
FAIN, P.J. and YOUNG, J., concur.